Response by
Judge Hannah
to Petition for Modification of Opinion.
Appellee asks a modification of the opinion herein (155 Ky., 197) eliminating therefrom the imperative-direction that the lower court render judgment against it for the premiums received. This language having been inadvertently used, the petition is granted; the opinion is modified by the withdrawal of said direction; and the case is remanded with direction to. sustain the demurrer of the Commonwealth to the answer, and for, further proceedings consistent with the opinion.